UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF EARLIEST EVENT REPORTED – OCTOBER 24, 2013 EPCYLON TECHNOLOGIES, INC. (Exact name of Registrant as specified in its charter) NEVADA 000-53770 27-0156048 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) Suite 502, 25 Adelaide Street East Toronto, Ontario, Canada M5C 3A1 (Address of principal executive offices) (416) 479-0880 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act oSoliciting material pursuant to Rule14a-12 under the Exchange Act oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act SECTION 5. CORPORATE GOVERNANCE AND MANAGEMENT ITEM 5.02 DEPARTURE OF DIRECTORS OR PRINCIPAL OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF PRINCIPAL OFFICERS The Board of Directors (the "Board") of Epcylon Technologies Inc., a Nevada corporation (the "Company"), accepted the resignation from Alan Ralph as a member of the Board of Directors of the Company effective October 24, 2013. Mr. Ralph has not expressed any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. Therefore, as of the date of this Current Report, the Board of Directors consists of the following members: Emlyn J. David, Cato Kemmler andTodd Halpern. SECTION 9 - FINANCIAL STATEMENTS AND EXHIBITS ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (a) Financial Statements of Business Acquired. Not applicable. (b) Pro forma Financial Information. Not applicable. (c) Shell Company Transaction. Not applicable. (d) Exhibits. Not applicable. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EPCYLON TECHNOLOGIES, INC. DATE:October 25, 2013 /s/ Cato Kemmler Name: Cato Kemmler Title: President 2
